      Case 1:18-cv-12355-MKV-DCF Document 19 Filed 08/22/19 Page 1 of 1




                                                             August 22, 2019

BY ECF
Hon. Gregory H. Woods
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007-1312

       Re:     Shatsky, et al. v. Palestine Liberation Organization, et al.
               1:18-cv-12355-GHW

Dear Judge Woods:
        We represent the plaintiffs in the above-referenced action, and we respectfully submit this
supplemental joint status letter pursuant to the Court’s Order of May 21, 2019 (DE 17), and further
to our status letter of May 20, 2019 (DE 16).
       As discussed in our May 20 status letter (DE 16), plaintiffs filed this case as a “protective
action” because of uncertainties relating to venue and/or personal jurisdiction in plaintiffs’
proceedings against the instant defendants in the District of Columbia. Plaintiffs therefore
requested in their May 20 letter (with defendants’ consent) that this action remain stayed pending
the appeal in Shatsky I (No. 17-7168 (D.C. Cir.)), and the disposition of the parallel action in
Shatsky II (Civ. No. 18-3141 (D.D.C.)).
        In the meanwhile, the appeal in Shatsky I (No. 17-7168 (D.C. Cir.)) has been scheduled for
oral argument on September 9, 2019. Thus, that case should be resolved in the foreseeable future.
       Accordingly, and for the other reasons set forth in their May 20 letter, plaintiffs respectfully
request that this action continue to be stayed pending the resolution of the D.C. proceedings.
         Defendants’ counsel, Mitchell Berger, Esq. andGassan Baloul, Esq., of Squire Patton
Boggs, have authorized the undersigned to inform the Court that they consent to the continued stay
of this action pending the proceedings in the District of Columbia.
       We thank you for your consideration.
                                                       Respectfully,


                                                       Robert J. Tolchin

Cc:    All counsel of record by ECF
